Citation Nr: 1821735	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected appendectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from November 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Nashville, Tennessee.  

The Veteran testified at a hearing in October 2013 before the undersigned.  A copy of the transcript is of record.  

The claim was previously before the Board.  In March 2014 and June 2017, the Board remanded the claim for additional development.  As noted previously, the Veteran's representative's February 2017 Appellant's Post-Remand Brief also raised arguments regarding a claim for a higher rating for service-connected appendectomy scar with abdominal pain (claimed as low side disability), but as such a claim is not before the Board, thus the claim is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous remands, the Board requested opinions to determine whether the Veteran has a low back disability that is separate and distinct from his symptoms of his service-connected appendectomy scar, and if so whether it is at least as likely as not that any low back disability was proximately due to or the result of his service-connected appendectomy scar, or aggravated beyond its natural progression by his service-connected appendectomy scar, or otherwise related to his active service.  Addendum opinions were obtained in June 2017 and February 2018.  The examiner indicated that the Veteran has degenerative arthritis and disc disease which is separate and distinct from his service connected appendectomy scar and noted that such was not proximately related to any service-connected abdominal injury.  Specifically, the examiner opined that the Veteran's back disability is less likely as not caused by or a result of service-connected and or proximately related to service -connected abdominal injuries.  However, the examiner did not opine on whether the Veteran's low back disability was caused or aggravated beyond its natural progression by his service-connected appendectomy scar.  Rather the June 2017 opinion referred to the May 2014 opinion wherein it was noted that a low side disability was proximately due to the service-connected appendectomy scar and abdominal surgery and aggravated by the service-connected appendectomy scar and the Veteran's back was noted to be asymptomatic and normal for expected aging. 

Further, regarding whether the Veteran's back disability is related to service, the examiner opined that there was no supporting documentation of any specific onset of anatomic thoraco-lumbar back pain following the abdominal surgery.  The examiner's sole rationale to support the opinion was that that condition was not noted in the service treatment records.  However, the examiner may not rely solely on a lack of evidence of such in the Veteran's service treatment records as rationale for the opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).

As the opinions are inadequate for rating purposes as they do not include adequate rationale, and are non-responsive to remand directives; an adequate opinion (that is fully responsive to remand directives, and resolves all medical questions presented in these matters-with adequate explanation) is necessary. 

Because compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the Veteran's appeal must again be remanded for adequate medical opinions in connection with the claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

Lastly, prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent VA treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dated since February 2018 and associate them with the claims file.

2.  Refer the entire record to an examiner other than the May 2014 Back Conditions VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's claimed low back disability.  The entire claims file must be made available to the examiner, and the examiner must specify in the examination report that the file was reviewed.  Another VA examination should be conducted if it is deemed necessary to provide the requested opinion.

a)  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b)  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 
      
i) A December 2002 private x-ray of the Veteran's lumbar spine noting lower thoracic degenerative changes.

ii) A June 2003 private medical record noting chronic low back pain that may have been "more within the soft tissues in the right back."

iii) A May 2004 private medical record from Dr. N. L. noting that the Veteran complained of low back pain since 1987, and a March 2005 record from Dr. N. L. wherein she stated that the Veteran had back pain which was possibly "multifactorial" and related to muscle strain, disc disease and "adhesions internally from [a] ruptured appendix."  

iv) The March 2009 VA examination report wherein the examiner found that the Veteran's symptoms were not caused by his service-connected scar but they "seem to involve back pain as well as perhaps deep abdominal pain," and that an x-ray showed "metallic structures."  

v) The June 2009 and December 2009 statements from the Veteran and his wife.  

vi) The May 2014 VA thoracic and lumbosacral spine x-rays noting mild disk space narrowing consistent with degenerative disk changes.

vii) A July 2014 VA CT Abdomen and Pelvis noting degenerative changes in the thoracolumbar spine.

viii) A September 2014 VA treatment record noting the Veteran's labs reveal lumbosacral spine degenerative changes and disc space narrowing.

ix) The January 2014 and December 2014 VA chiropractic progress notes indicating an impression of L5-S1 bilateral facet arthropathy; L3 PR; and a working diagnosis of mechanical SI and lumbar segmental joint dysfunction. 

c)  The examiner must state whether the Veteran's degenerative joint and disc disease of the spine is:

i) at least as likely as not (50 percent or greater probability) proximately due to or the result of his service-connected appendectomy scar with abdominal pain; or

ii) at least as likely as not (50 percent or greater probability) aggravated beyond its natural progression by his service-connected appendectomy scar with abdominal pain.  

iii)  If the examiner concludes that the claimed disabilities are NOT related to the service-connected appendectomy scar with abdominal pain, determine whether it is at least as likely as not that the Veteran's degenerative arthritis and disc disease began during active service; or, is related to any incident of service, specifically as a residual of his in-service appendectomy (but not his scar), including as a result of retained metal staples or sutures; or, degenerative arthritis, began within one year after discharge from active service. 

Note that the lack of documented treatment in service, or a long period after, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination.

d)  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After the above has been completed, the AOJ must review the claims file and ensure that the foregoing development action has been conducted and completed in full. See Stegall v. West, 11 Vet. App. 268 (1998).  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




